DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussion with Stein Charles on 5/20/2022.
The application has been amended as follows: 
Title of an invention has been changed to --Female terminal with a plurality of spring members and a projecting portion--. 
Specification, Paragraph 0043, line 3 (US Publication, paragraph 0082, line 2), “the rear spring member 28” has been changed to --the rear spring member 27--.

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, the prior art does not disclose or suggest a female terminal, comprising: a plurality of spring members disposed side by side across a gap along the length direction inside a terminal connecting portion and configured to resiliently contact a male terminal from one side in a width direction intersecting a length direction and a height direction; and a projecting portion projecting from the other side in the width direction toward the one side in the width direction inside the terminal connecting portion and configured to sandwich a male terminal between the plurality of spring members and the projecting portion as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20180212340), (US 9118130), (US 9017113), (US 20150087192), (US 20140377991), (US 8905798), (US 9105995), (US 20140141662), (US 20130288547), (US 20120289100), (US 7985106), (US 7717759), (US 7470159), (US 20040224573), (US 20010051472), (US 5695368), (US 5630738), (US 5607328), (US 9515396) discloses a female terminal similar comprising a female terminal, comprising: a terminal connecting portion extending along a length direction and including an insertion opening on a front end in the length direction, a male terminal being inserted into the insertion opening; a resilient contact piece disposed inside the terminal connecting portion and configured to sandwich the male terminal between the terminal connecting portion and the resilient contact piece by resiliently contacting the male terminal from a height direction intersecting the length direction; 
However does not discloses a plurality of spring members disposed side by side across a gap along the length direction inside the terminal connecting portion and configured to resiliently contact the male terminal from one side in a width direction intersecting the length direction and the height direction; and a projecting portion projecting from the other side in the width direction toward the one side in the width direction inside the terminal connecting portion and configured to sandwich the male terminal between the plurality of spring members and the projecting portion., as required in combination with other limitations of this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831